NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HENRY EKWEANI; IJEAMAKA                         No.    18-16925
EKWEANI,
                                                D.C. No. 2:17-cv-03365-SPL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

AMERICAN EXPRESS TRAVEL
RELATED SERVICES COMPANY, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Henry Ekweani and Ijeamaka Ekweani appeal pro se from the district court’s

judgment denying their petition to vacate an arbitration award entered in favor of

defendant American Express Travel Related Services Company, Inc. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Johnson v. Gruma

Corp., 614 F.3d 1062, 1065 (9th Cir. 2010). We affirm.

      The district court properly denied the Ekweanis’ petition to vacate the

arbitration award because the Ekweanis failed to establish any of the limited

grounds on which an arbitration award can be vacated under section 10 of the

Federal Arbitration Act (“FAA”). See Collins v. D.R. Horton, Inc., 505 F.3d 874,

879 (9th Cir. 2007) (setting forth the narrow grounds on which courts may vacate

an arbitration award); see also U.S. Life Ins. Co. v. Superior Nat’l Ins. Co., 591

F.3d 1167, 1175 (9th Cir. 2010) (“Arbitrators enjoy wide discretion to require the

exchange of evidence, and to admit or exclude evidence, how and when they see

fit.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying the Ekweanis’

request for additional discovery because the Ekweanis showed no prejudice

resulting from the ruling. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093

(9th Cir. 2003) (“[A] decision to deny discovery will not be disturbed except upon

the clearest showing that the denial of discovery results in actual and substantial

prejudice to the complaining litigant.” (citation and internal quotation marks

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                          2                                       18-16925
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The Ekweanis’ contentions that the district court “rubber stamped” the

arbitration award and violated their due process rights are unpersuasive.

      AFFIRMED.




                                         3                                  18-16925